Appeal by the employer and insurance carrier from a decision and schedule award of the Workmen’s Compensation Board for a permanent 40% loss of vision in claimant’s left eye. The only issue on appeal is the question of causal relation between the accident suffered by claimant and the loss of vision in his left eye. The board has found in favor of the claimant and there is evidence to sustain the finding. Award affirmed, with costs to the Workmen’s Compensation Board. Application to increase the award on the ground that the appeal is devoid of merit is denied. All concur.